Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20180240678 to Itou et al. (Itou).
Regarding Claim 1, Ituo teaches a semiconductor wafer dicing process for dicing a wafer into individual dies, each die comprising one integrated circuit, the process comprising: 
disposing a coating 11 upon the wafer; 
removing at least a portion of the coating to expose regions of the wafer, along which the wafer is to be diced, to form a workpiece (Ituo shows layer 11 patterned; there are only two paths for this to occur: masked deposition or patterning, and the person of ordinary skill may experiment among a very finite set with well-known processes offering a high expectation of success to come to an application specific solution, MPEP 2143A); 
disposing the workpiece upon a platen 3 within a processing chamber [0007]; 
plasma treating the workpiece with a set of plasma treatment conditions to etch a portion of the exposed regions of the wafer to form a wafer groove which extends laterally beneath the coating to form an undercut (Fig. 3A); and 
plasma etching the workpiece with a set of plasma etch conditions to etch through the wafer and dice the wafer along the wafer groove (Fig. 3B).

Regarding Claim 2, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the at least a portion of the coating is removed using photolithographic techniques to form a patterned coating (as stated above, the only two reasonable options are masked deposition and patterning, and photolithography is an extremely well known and understood means of patterning; the person of ordinary skill may arrive at an application specific solution with reasonable experimentation with a high expectation of success).

Regarding Claim 4, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the plasma treating of the wafer with the plasma treatment conditions comprises a substantially isotropic etching of the wafer [0059].

Regarding Claim 5, Ituo teaches the semiconductor wafer dicing process according to claim 4, wherein the substantially isotropic etching of the wafer uses a fluorine containing etch gas [0064].

Regarding Claim 6, Ituo teaches the semiconductor wafer dicing process according to claim 1, but does not explicitly teach disposing the workpiece upon an adhesive tape and mounting the workpiece disposed upon the tape, upon a wafer frame, prior to the plasma treating.
However, Ituo mounts the wafer to frame 3 that already has an adhesive layer 3a. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04(IV)(C)). In this case, nothing on the record indicates a new or unexpected result from first mounting to a DAT then to the support.
Regarding Claim 7, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the plasma treatment conditions comprise passing an etching gas through the processing chamber with a flow rate in the range 50-300 sccm (200-400 sccm, see MPEP 2144.05(I)).

Regarding Claim 8, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the plasma treatment conditions comprise maintaining a pressure within the processing chamber in the range of 10-80mT (5-25 Pa, see again MPEP 2144.05(I)).

Regarding Claim 9, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the plasma treatment conditions comprise electrically biasing the platen with an electrical power in the range 100-1000W 20-500W, see again MPEP 2144.05(I)).

Regarding Claim 10, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the plasma treatment conditions comprise maintaining a plasma within the processing chamber for a duration of 10-60 seconds (8-15 seconds, see again MPEP 2144.05(I)).

Regarding Claim 11, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the plasma treatment conditions comprise providing electrical power to a coil associated with a plasma generating arrangement in the range 1000-3000W (1500-2500W, see again MPEP 2144.05(I)).

Further regarding Claims 7-11, flow rate, pressure, power and time all directly affect etching rate, and are therefore result effective variables, which may be optimized by the person of ordinary skill to achieve application specific results. Ituo teaches essentially the identical two step plasma etching process as currently claimed, and the person of ordinary skill having the benefit of Ituo can adjust the variables to achieve results as desired to practice the invention of Ituo as applied to various wafer materials (MPEP 2144.05(II)(B)).

Regarding Claim 12, Ituo teaches the semiconductor wafer dicing process according to claim 1, but does not explicitly teach that the undercut extends approximately 3-7pm beneath the coating.  However, the undercut is directly affected by the plasma etching conditions, making it a result effective variable. See again MPEP 2144.05(II)(B).

Regarding Claim 13, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the plasma treatment of the workpiece and the plasma etching of the workpiece are performed within the same processing chamber (all done in “the” vacuum chamber).

Regarding Claim 14, Ituo teaches the semiconductor wafer dicing process according to claim 1, wherein the plasma etching of the workpiece is performed directly after the plasma treating of the workpiece (second etching routine comes after the first etching routine with no steps in between, [0069]).

Regarding Claim 15, Ituo teaches the semiconductor wafer dicing process according to claim 1, further comprising removing the coating from the plasma diced wafer (ashing, [0083]).

Regarding Claim 12, Ituo teaches a system configured to perform the semiconductor wafer dicing process according to claim 1 (Fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20180240678 to Itou et al. (Itou) as applied to claim 1 and further in view of U.S. Pat. Pub. No. 20060024924 to Haji et al. (Haji).
Regarding Claim 3, Ituo teaches the semiconductor wafer dicing process according to claim 1, but does not explicitly teach that the at least a portion of the coating is removed using a laser beam which is scanned across a surface of the wafer to form a patterned coating.
However, in analogous art, Haji teaches that a mask 5 for a plasma dicing process s6 may be patterned by laser 39a. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Haji since Ituo shows a patterned mask layer but is silent as to how to form it, motivating those of ordinary skill to seek out such teachings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812